NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 LABORERS’ LOCAL UNION NOS. 472
 & 172, LABORERS’ LOCAL UNION
 NOS. 472 & 172 WELFARE AND
 PENSION FUNDS AND SAFETY,                                   Civ. No. 20-2847
 EDUCATION AND TRAINING FUNDS
 and ZAZZALI, FAGELLA, NOWAK,                                OPINION
 KLEINBAUM & FRIEDMAN, P.C.,

                    Petitioners,

           v.

 VEKTOR CORP. INC.,

                    Respondent.

THOMPSON, U.S.D.J.

       This matter comes before the Court upon the Motion to Confirm Arbitration Award (ECF

No. 2) filed by Petitioners Laborers’ Local Union Nos. 472 & 172, Laborers’ Local Union Nos.

472 & 172 Welfare and Pension Funds and Safety, Education and Training Funds, and Zazzali,

Fagella, Nowak, Kleinbaum & Friedman, P.C. (collectively, “Petitioners”). The Motion is

unopposed by Vektor Corp. Inc. (“Respondent”). The Court has decided the Motion after

considering Petitioners’ written submissions and without holding oral argument pursuant to Rule

78(b) of the Federal Rules of Civil Procedure. For the reasons stated herein, the Motion is

granted.

       Upon review of Petitioners’ submissions, the Court finds that Respondent is bound by a

collective bargaining agreement with Petitioner Laborers’ Local Union Nos. 472 & 172 Welfare

and Pension Funds and Safety, Education and Training Funds. (Bargaining Agreement, Ex. A,


                                                1
ECF No. 1.) The agreement provides for the submission to arbitration of any controversies

concerning delinquent payments to Petitioner Laborers’ Local Union Nos. 472 & 172 Welfare

and Pension Funds and Safety, Education and Training Funds. (Id.) In accordance with these

terms, this dispute was submitted to Arbitrator J.J. Pierson, Esq. (“Arbitrator”). (Pet. ¶ 5, ECF

No. 1.) Following a hearing held on January 30, 2020, at which Respondent failed to appear

despite proper notice to all parties, the Arbitrator entered an Award in writing dated January 30,

2020. (Arb. Award at 17–20, Ex. B, ECF No. 1.)1 The Arbitrator’s Award indicates that

Respondent was delinquent in making required contributions to Petitioner Laborers’ Local Union

Nos. 472 & 172 Welfare and Pension Funds and Safety, Education and Training Funds between

November 1, 2019 and November 30, 2019. (Id. at 17–18.)

       This Court must confirm an arbitration award “[i]f the parties in their agreement have

agreed that a judgment of the court shall be entered upon the award made pursuant to the

arbitration.” 9 U.S.C. § 9. Having considered the written submissions of Petitioners in light of

Respondent’s failure to oppose the Motion, and for good cause shown, Petitioners’ Motion to

Confirm Arbitration Award (ECF No. 2) is granted. An appropriate Order will follow.


Date: April 9, 2020                                           /s/ Anne E. Thompson     .
                                                             ANNE E. THOMPSON, U.S.D.J.




1
 The page numbers to which the Court refers in its citation to the Arbitration Award are the
CM/ECF page numbers.


                                                 2
